DETAILED ACTION
	This is the final office action in response to amendments filed 09/23/2021. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 09/23/2021 with respect to the amendments overcoming the 102 prior art rejection have been fully considered and are persuasive. A new search was conducted for the amended features and new claim 9. As described below, previously noted prior art Yoon teaches the amended features of claims 1 and 4 and previously noted prior art Sakai teaches the new claim 9.

Claim Objections
Claim 9 objected to because of the following informalities: “”…wherein as a move speed grows larger the move speed, the monitored region…” should read as “…wherein as a move speed grows larger, the monitored region…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JPS58171290) in view of Yoon (US 20190250304).
Regarding claim 1, Okazaki teaches a monitor system for a robot (robot body 1) that includes a base installed on an installation surface (elevating body 2 with Fig. 1 showing the body attached to a base), and a movable part supported movably with respect to the base (Page 1 “a 2 arm which is supported by the elevating body 2 and which rotates horizontally and reciprocally, and a 1 arm 4 which is supported by the distal end portion of the 1 arm”), the monitor system comprising: 
a sensor that monitors presence or absence of an object around the robot (radar type ultrasonic sensor 5 with the first four paragraphs of page 2 discussing the sensor being used to determine the presence of a person), and 
a monitored region control part that controls a monitored region of the sensor based on a motion command signal for the robot (Paragraphs 1 and 5 of page 2 discuss the control system which controls operation area 6), 
wherein 
the sensor has the monitored region on each of both sides across a vertical plane that includes a central axis line of the movable part (Fig. 1 shows the monitored region being on both sides across the vertical plane including the central axis line of the arm) 
the monitored region control part makes the monitored region at a rear in a moving direction of the movable part smaller than the monitored region at a front in the moving direction of the movable part (Paragraph 5 of page 2 discusses the control of operation area 6 with Fig. 1 showing the monitored region at a rear moving direction being smaller than a monitored region at a front moving direction).
Okazaki does not explicitly teach to monitor both a front in a moving direction of the movable part and a rear in the moving direction of the movable part at a same time. Yoon teaches to monitor both a front in a moving direction of the movable part and a rear in the moving direction of the movable part at a same time ([0019] discusses the use of circumferential sensors around the link section where it is interpreted that if there is a sensor on each side of the link section then the front and rear in a moving direction will be monitored at the same time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of Okazaki and modify 

Regarding claim 2, Okazaki teaches wherein the sensor is mounted on the movable part (Page 1 “a radar type ultrasonic sensor 5 of a radar type is mounted on both sides of the distal end of the 2 arm 4” with the arm shown above to be rotably movable).

Regarding claim 3, Okazaki teaches wherein the sensor includes a first sensor having the monitored region in one direction with respect to the vertical plane, and a second sensor having the monitored region in the other direction with respect to the vertical plane (Page 1 “a radar type ultrasonic sensor 5 of a radar type is mounted on both sides of the distal end of the 2 arm 4”).

Regarding claim 4, Okazaki teaches a robot system (robot body 1) comprising: 
a robot that includes a base installed on an installation surface (elevating body 2 with Fig. 1 showing the body attached to a base), and a movable part supported movably with respect to the base (Page 1 “a 2 arm which is supported by the elevating body 2 and which rotates horizontally and reciprocally, and a 1 arm 4 which is supported by the distal end portion of the 1 arm”); 
a controller that controls the robot (arithmetic unit 8); 
a sensor that monitors presence or absence of an object around the robot (radar type ultrasonic sensor 5 with the first four paragraphs of page 2 discussing the sensor being used to determine the presence of a person); and 
a monitored region control part that controls a monitored region of the sensor based on a motion command signal for the robot from the controller (Paragraphs 1 and 5 of page 2 discuss the control system which controls operation area 6), 
wherein 
the sensor has the monitored region on each of both sides across a vertical plane that includes a central axis line of the movable part (Fig. 1 shows the monitored region being on both sides across the vertical plane including the central axis line of the arm) 
the monitored region control part controls the monitored region at a rear in a moving direction of the movable part to be smaller than the monitored region at a front in the moving direction of the movable part (Paragraph 5 of page 2 discusses the control of operation area 6 with Fig. 1 showing the monitored region at a rear moving direction being smaller than a monitored region at a front moving direction), and 
the controller stops or decelerates the robot, or controls a motion of the robot so as to avoid contact with the object, based on a detection signal for the object from the sensor (Page 3 “it is possible to reliably prevent a collision accident between an arm and a person and an object entering the operation area by detecting a person or an object in the operation area and stopping the robot”).
 to monitor both a front in a moving direction of the movable part and a rear in the moving direction of the movable part at a same time. Yoon teaches to monitor both a front in a moving direction of the movable part and a rear in the moving direction of the movable part at a same time ([0019] discusses the use of circumferential sensors around the link section where it is interpreted that if there is a sensor on each side of the link section then the front and rear in a moving direction will be monitored at the same time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of Okazaki and modify it with the robot arm of Yoon as utilizing sensors in multiple directions along robot arms will allow for the robot to detect objects in a wider area more reliably making the overall system safer for operators.

Regarding claim 5, Okazaki teaches wherein the sensor is mounted on the movable part (Page 1 “a radar type ultrasonic sensor 5 of a radar type is mounted on both sides of the distal end of the 2 arm 4” with the arm shown above to be rotably movable).

Regarding claim 6, Okazaki teaches a robot arm with different arm links with sensors attached to the arm as described above. Okazaki does not explicitly teach wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis.
wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis (Fig. 5 shows wrist section 6 connected to a tip and a rotating arm 5), and 
the sensor is fixed to the arm (Fig. 5 shows the sensors 40 being fixed to the arm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of Okazaki and modify it with the robot arm of Yoon as utilizing sensors in multiple directions along robot arms will allow for the robot to detect objects in a wider area more reliably making the overall system safer for operators.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Yoon and further in view of Araki (WO 2018131237).
Regarding claim 7, Okazaki teaches a robot arm with different arm links with sensors attached to the arm as described above. Okazaki does not explicitly teach wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis, 
the wrist unit includes a first wrist element supported rotatably about the longitudinal axis with respect to the arm, 
the sensor includes a plurality of sensors, 
the plurality of sensors are fixed to the first wrist element at intervals in a circumferential direction about the longitudinal axis, and 
the monitored region control part switches among the sensors in accordance with an angle of rotation of the first wrist element about the longitudinal axis.
Yoon teaches wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis (Fig. 5 shows wrist section 6 connected to a tip and a rotating arm 5), 
the wrist unit includes a first wrist element supported rotatably about the longitudinal axis with respect to the arm (Fig. 5 shows wrist section 6 connected to a tip and a rotating arm 5), 
the sensor includes a plurality of sensors (Fig. 5 shows sensors 40), 
the plurality of sensors are fixed to the first wrist element at intervals in a circumferential direction about the longitudinal axis (Fig. 5 shows the sensors fixed to the wrist section 6 in intervals so that there is a sensor along each side).
Yoon does not teach the monitored region control part switches among the sensors in accordance with an angle of rotation of the first wrist element about the longitudinal axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of Okazaki and modify it with the robot arm of Yoon as utilizing sensors in multiple directions along robot arms will allow for the robot to detect objects in a wider area more reliably making the overall system safer for operators.
Araki teaches the monitored region control part switches among the sensors in accordance with an angle of rotation of the first wrist element about the longitudinal axis 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of Okazaki and modify it with the robot arm of Araki as utilizing the sensor based on the movement of the robot arm would mean that less processing speed would be required for the control of the robot arm making the robot control more efficient.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Yoon and further in view of Shikina (US 20160236347).
Regarding claim 8, modified Okazaki teaches changing the size of a monitoring area as described above. It does not explicitly teach wherein the monitored region includes a stop area close to the movable part, and a deceleration area disposed at a position more distant than the stop area from the movable area, 
the controller decelerates the robot in response to the sensor detecting the object in the deceleration area, and 
the controller stops the robot in response to the sensor detecting the object in the stop area.
Shikina teaches wherein the monitored region includes a stop area close to the movable part (Fig. 2C shows and [0044] describes stopping region A1a being closest to the robot), and a deceleration area disposed at a position more distant than the stop area from the movable area ([0044] describes deceleration region A1b which can be seen in Fig. 2C as being more distant than the stopping area A1a), 
the controller decelerates the robot in response to the sensor detecting the object in the deceleration area ([0045] “The deceleration region A1b is a region where the speed control is control of decelerating the self-movable carriage 1 when the obstacle OB is in the deceleration region A1b”), and 
the controller stops the robot in response to the sensor detecting the object in the stop area ([0045] “The stopping region A1a is a region where the speed control is control of stopping the self-movable carriage 1 when the obstacle OB is in the stopping region A1a”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of modified Okazaki and further modify it with the stopping and deceleration regions of Shikina as Shikina teaches that this contributes to the shortening of the tact time and while ensuring safety in accordance with the surrounding environment [0048]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Yoon and further in view of Sakai (US 20090030549).
Regarding claim 9, modified Okazaki teaches changing the size of a monitoring area as described above, but does not explicitly teach wherein as a move speed grows larger the move speed, the monitored region at the front in the moving direction grows larger, and/or the monitored region at the rear in the moving direction grown smaller.
Sakai teaches wherein as a move speed grows larger the move speed, the monitored region at the front in the moving direction grows larger ([0067] discusses changing the monitoring region according to the moving speed stating “During the high , and/or the monitored region at the rear in the moving direction grown smaller.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of modified Okazaki and further modify it with the monitoring area increasing with speed of Sakai as Sakai teaches that it secures safety of operators and improvement of productivity [0067].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nishimura (US 20140277723) and Ding (US 20180333869) teach changing the range of a monitoring region according to the detected motion speed of a robot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664